DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 8/12/2021 has been entered into the record.  Claims 4, 5, 9, 15, and 17 are amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt (US 5,851,100).
Consider claim 1.  Brandt teaches a refuse collection vehicle (12) comprising:  a grabber (28) that is operable to engage a refuse container; a lift arm (26) that is operable to lift a refuse container; at least one sensor (150-154) that is arranged to collect data indicating an angular position of the grabber (see column 6, lines 30-43); at least one sensor (150-154) that is arranged to collect data indicating a relative positioning of the lift arm (see column 6, lines 30-43); a first controller (170, 224, 68) for adjusting the angular position of the grabber; and a second controller (170, 220, 66) for adjusting the relative positioning of the lift arm, wherein the adjustment of the angular position of the grabber is coordinated with the adjustment of the relative positioning of the lift arm (via 202, 204).
Consider claim 2.  Brandt teaches that the first controller comprises one or more push buttons (170, 172).
Consider claim 3.  Brandt’s vehicle is capable of performing the recited functional language:  adjusting the angular position of the grabber by manually engaging at least one of the one or more push buttons (see column 6, lines 64-67).  Please see MPEP 2114.
Consider claims 4 and 5.  Brandt’s buttons are capable of performing the recited functional language:  incrementing the angular position of the grabber by 5 degrees of angular movement.  Please see MPEP 2114.
Consider claim 6.  Brandt teaches that the grabber is parallel to a surface on which the refuse collection vehicle is positioned when the grabber is positioned in a baseline angular position (fig. 3).
Consider claim 12.  Brandt teaches that the second controller comprises one or more control elements (170, 172).
Consider claim 13.  Brandt teaches that the relative positioning of the lift arm is adjusted by manually engaging at least one of the one or more control elements (see column 6, lines 64-67).
Consider claim 14.  Brandt teaches that the relative positioning of the lift arm corresponds to a height of the grabber relative to a surface on which the refuse collection vehicle is positioned (see figs. 3 and 4).
Consider claim 15.  Brandt’s control elements are capable of performing the recited functional language:  incrementing the height of the grabber relative to a surface on which the refuse collection vehicle is positioned.  Please see MPEP 2114.
Consider claim 16.  Brandt teaches that at least one of the one or more control elements (66, 68) corresponds to a grabber height relative to a surface on which the refuse collection vehicle is positioned (see figs. 3 and 4).
Consider claim 17.  Brandt teaches that manually engaging the at least one of the one or more control elements corresponding to the grabber height relative to the surface on which the refuse collection vehicle is positioned adjusts the relative positioning of the lift arm to a position that corresponds to the grabber being positioned at the grabber height relative to the surface on which the refuse collection vehicle is positioned (for example, fig. 3).
Consider claim 18.  Brandt teaches that at least one of the one or more control elements corresponds to a baseline positioning of the lift arm, and manually engaging the at least one of the one or more control elements corresponding to a baseline positioning of the lift arm adjusts the relative positioning of the lift arm to the baseline positioning (for example, fig. 2).
Consider claim 19.  Brandt teaches that the baseline positioning comprises a relative positioning of the lift arm corresponding to a height of the grabber relative to a surface on which the refuse collection vehicle is positioned (height of grabber in fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (US 5,851,100).
Consider claim 7.  Brandt teaches that the angular position of the grabber can be adjusted using the first controller from an inclined angle (fig. 4) to an oppositely inclined angle (intermediate fig. 3 and fig. 4) relative to a surface on which the refuse collection vehicle is positioned.  Though it appears that Brandt’s grabber is inclined at about -30 degrees in fig. 4, Brandt does not explicitly teach the specific 
Consider claim 8.  Brandt teaches an onboard computing device (202, 204) coupled to the at least one sensor arranged to collect data indicating an angular position of the grabber, the at least one sensor arranged to collect data indicating a relative positioning of the lift arm, the first controller, and the second controller.
Consider claim 9.  Brandt teaches that coordinating the adjustment of the angular position of the grabber with the adjustment of the relative positioning of the lift arm comprises:  determining, by the onboard computing device, a current relative positioning of the lift arm based on data provided by the at least one sensor arranged to collect data indicating a relative positioning of the lift arm; determining, by the onboard computing device, that the current relative positioning of the lift arm is below a threshold position; and in response to the determining that the current relative positioning of the lift arm is below the threshold position, modifying a range in which the angular position of the grabber can be adjusted using the first controller to a modified range (see column 7, lines 35-45).
Consider claim 10.  Brandt teaches that the modified range comprises -15 degrees to 30 degrees relative to the surface (grabber 28 is adjustable in this range between the positions of fig. 3 and fig. 4).
Consider claim 11.  Brandt teaches that the modified range is 0 degrees to 30 degrees relative to the surface (grabber 28 is adjustable in this range between the positions of fig. 3 and fig. 4).
Consider claim 20.  Brandt teaches that the relative positioning of the lift arm can be adjusted using the second controller such that a height of the grabber relative to a surface that the refuse collection vehicle is on can be adjusted (see figs. 3 and 4).  Brandt does not explicitly teach the specific range of height adjustment.  It would have been obvious to a person having ordinary skill in the art to select a range of height adjustment for Brandt’s lift arm in a range of 39 inches above the surface to 20 .
Response to Arguments
Applicant’s arguments filed 8/12/2021 have been fully considered but they are not persuasive.
Applicant argues that Brandt senses the angular position of the swivel mount, the lift arm, and the extension arm rather than sensing the angular position of the grabber.  This argument is not persuasive.  Brandt’s handling mechanism has three degrees of movement and three means of actuation.  The grabber does not freely swing or tilt on its own.  Rather, angular movement of the grabber as shown in figs. 2-4 is a result of the extension/contraction of actuators 66, 68, and 146 and the rotation of links 14, 24, and 26.  Thus, sensing the angular position of the swivel mount, the lift arm, and the extension arm is sensing the angular position of the grabber.
Applicant argues that Brandt does not teach a controller for adjusting the angular position of the grabber.  This argument is not persuasive.  As stated in the paragraph above, Brandt’s actuators 66, 68, and 146 and links 14, 24, and 26 cooperate to adjust the angular position of the grabber.  For example, from the position of fig. 3 to the position of fig. 4, the grabber rotates approximately 135° clockwise in the vertical plane of fig. 4.  Additionally, actuating swivel cylinder 146 adjusts the angular position of the grabber in a horizontal plane.
Applicant argues that Brandt does not teach coordinating adjustment of the angular position of the grabber with adjustment of the relative position of the lift arm.  This argument is not persuasive.  The claims are given their broadest reasonable interpretation in light of the disclosure.  Brandt teaches coordinating adjustment of the angular position of the grabber with adjustment of the relative position of the lift arm via actuation of cylinders 66, 68, and 146 and linkage of handling mechanism 10 as shown in figs. 2-4 as broadly recited in the claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652